Citation Nr: 0203921	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought. 

The case was previously before the Board in July 2001, at 
which time it was Remanded to afford the veteran a hearing 
before a travel section of the Board.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  

The Board also notes that at the veteran's hearing before a 
travel section of the Board in February 2002, an additional 
claim for entitlement to service connection for tinnitus was 
asserted.  Because that issue is not before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.  

Additional evidence was received in February 2002 after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ); such evidence has not first been 
considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(2002), pertinent evidence received by the Board under this 
section necessitates a return of the case to the AOJ for 
review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  The evidence submitted 
in this case was accompanied by such a waiver, and, 
therefore, such submission does not preclude a decision by 
the Board at this time. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2. The appellant's service-connected hearing loss is 
currently manifested by average decibel loss between 1000 and 
4000 hertz of 63 decibels in the right ear, and 64 decibels 
in the left ear and speech recognition ability of 76 percent 
in the right ear and 64 percent in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 (prior to 
and from June 10, 1999); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected hearing 
loss, presently rated as 20 percent disabling.  The current 
20 percent disability evaluation for the veteran's hearing 
loss was assigned by the RO in 1976.  This evaluation is, 
therefore, protected from reductions due to the provisions of 
38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. § 3.951 (2001). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran). 

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Moreover, the veteran has been provided with a 
VA examination as recent as June 1999.  There is no 
indication in the record that there are any pertinent 
outstanding treatment records.  The veteran has testified 
that there are no additional treatment or test records from 
that date to the present.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

The regulations noted above had been published and became 
effective during the pendency of this appeal and appear to 
have been applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision in this case, however.  See 38 
C.F.R. § 4.85, 4.87, 4.87a (1998). 

The veteran was afforded a VA audiological examination 
conducted in May 1999.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
Nr
70
LEFT
60
75
95
Nr
90

The average decibel loss between 1000 and 4000 hertz could 
not be computed in that the examination failed to report loss 
at 3000 hertz.  Speech audiometry testing revealed speech 
recognition ability of 76 percent in the right ear and 48 
percent in the left ear.

The veteran was afforded a more thorough VA audiological 
examination conducted in June 1999.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
65
60
LEFT
55
45
75
65
70

The average decibel loss between 1000 and 4000 hertz was 63 
decibels in the right ear, and 64 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 76 percent in the right ear and 64 percent in the left 
ear.

Such findings correspond to auditory Level IV designation 
(better ear) and auditory Level VI designation (poorer ear), 
respectively.  The Board notes that a twenty percent rating 
is warranted for bilateral defective hearing where puretone 
threshold in one ear warrants an auditory acuity Level IV 
designation, and the poorer ear warrants an auditory acuity 
level below Level IX designation.  The current findings do 
not approximate an evaluation in excess of 20 percent.  
Parenthetically, the Board observes that speech recognition 
ability was reported at 48 percent in the May examination; 
whereas, it was reported as at 64 percent in the June 1999 
examination.  Notwithstanding, even accepting the lower, 48 
percent, speech recognition level for the left ear would only 
produce a Level VIII designation and, thus, would still not 
support a higher evaluation than is presently assigned.  
Accordingly, additional development to resolve this apparent 
conflict in clinical findings would not be of any benefit.

In addition, the Board notes that with regard to the 
veteran's use of hearing aids, the evaluation of hearing 
impairment under the rating schedule is designed to make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(2001).

The Board is aware that the veteran has advanced arguments 
that he feels that the VA audiological examination afforded 
him in June 1999 was inadequate and, further, that the 
examination is currently somewhat dated.  A review of the 
examination report, however, reveals no evidence of 
irregularity.  In fact, the examination appears quite 
thorough.  Indeed, if the veteran arguably did undergo a 
cursory examination, it would be difficult to ascertain how 
the report arrives at the very specific findings contained 
within.  The June 1999 examination report clearly and 
concisely indicates the veteran's complaints, lists detailed 
examination findings, and sets forth complete audiological 
test results.  Accordingly, the Board finds that the June 
1999 examination report accurately reflects and reinforces 
the adequacy of the underlying examination.  

The veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Generally, reexamination will be required if it is likely 
that there has been a material change in a disability.  
38 C.F.R. § 3.327(a).  In this case, the veteran's assertions 
are limited to claiming that the examination result was 
incorrect.  In the absence of assertions or evidence that the 
disability has undergone an increase in severity since the 
time of the last examination, the passage of time since an 
otherwise adequate examination would not necessitate a new 
examination.  VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).

The assignment of a 20 percent disability evaluation for 
hearing loss certainly contemplates a cognizable disability.  
There is no competent evidence of record which indicates that 
the veteran's hearing loss has caused marked interference 
with employment beyond that which is already contemplated 
under the schedular criteria, or that there has been any 
necessary inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for bilateral hearing 
loss is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

